FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 March 17, 2011 (CIK #0000876441) Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Franklin Templeton International Trust ("Registrant") File Nos. 033-41340 and 811-06336 Dear Sir or Madam: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 34 to the Registrant's Registration Statement on Form N-1A (the "Amendment"), which is being filed under the Securities Act of 1933 (the “1933 Act”), as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”). The Amendment is being filed pursuant to Rule 485(a)(2) under the 1933 Act in order to register shares of a new series of the Registrant for public sale under the 1933 Act. The new series will be called Franklin Templeton Global Tactical Asset Allocation Fund (the "Fund"). The Fund will offer four share classes, Class A, Class C, Class R and Advisor Class. The Amendment relates only to the Fund and does not otherwise delete, amend or supersede any information relating to any of the prospectuses or statements of additional information of the Registrant’s other series of shares. The Fund will have an investment goal of total return. The Fund invests primarily in a diversified core portfolio of equity and fixed income investments, and a smaller portion in commodity-linked instruments and cash. The Fund is structured as a multi-manager fund, with the investment manager responsible for monitoring the Fund's overall investment performance and for re-balancing the Fund’s portfolio to maintain the baseline allocation to various asset classes and investment strategies.
